In the
                   Court of Appeals
           Second Appellate District of Texas
                    at Fort Worth
                 ___________________________
                      No. 02-21-00180-CV
                 ___________________________

      CHILDREN’S MEDICAL CENTER OF DALLAS, Appellant

                                V.

PROFESSIONAL AMBULANCE SALES AND SERVICE, LLC, A DELAWARE
            LIMITED LIABILITY COMPANY, Appellee



              On Appeal from the 348th District Court
                      Tarrant County, Texas
                  Trial Court No. 348-298913-18


              Before Birdwell, Bassel, and Womack, JJ.
             Memorandum Opinion by Justice Womack
                            MEMORANDUM OPINION

                               I. INTRODUCTION

      This appeal stems from an order granting summary judgment in favor of

Appellee Professional Ambulance Sales and Service, LLC, a Delaware Limited

Liability Company (PASS) on the claims brought against it by Appellant Children’s

Medical Center of Dallas (CMCD) and denying summary judgment to CMCD on the

same claims. In two issues, CMCD argues that the trial court erred by granting

PASS’s motion for summary judgment and by denying CMCD’s motion for summary

judgment. We will affirm.

                                II. BACKGROUND

A. CMCD Orders Two Ambulance Remounts from Youghall Enterprises, Inc.
   and Pays Youghall $325,282 for the Proposed Remount Work.

      In 2017, CMCD needed certain remount1 work performed on two of its

ambulances.   CMCD looked to Youghall Enterprises, Inc. d/b/a Professional

Ambulance Sales & Service to complete the remount work.2 Around July 2017,

CMCD received a document titled “Sales Agreement” from Youghall relating to the


      1
        As explained by CMCD, “The truck chassis portion of ambulances typically
wears out and needs to be replaced more often than the actual ambulance box that is
mounted on the chassis,” and a remount “is when the old truck chassis is replaced
with a new truck chassis and the ambulance box is installed or mounted on that new
chassis.”
      2
        Although Youghall’s assumed name is similar to PASS, Youghall and PASS are
different entities.


                                        2
proposed remount work. The “Sales Agreement” was signed by a Youghall sales

representative, but not by CMCD, and reflected a sales price of $325,282. CMCD

responded to the “Sales Agreement” with a document titled “Purchase Order,” which

referenced the “Sales Agreement” and showed a purchase order amount of $325,282.

Youghall then sent an invoice to CMCD referencing the “Purchase Order,” which

reflected a balance due of $325,282. On November 9, 2017, CMCD paid $325,282 to

Youghall. The $325,282 payment was deposited into Youghall’s bank account, and

according to the testimony of James McGregor, Youghall’s owner, the payment was

not segregated or kept separate from Youghall’s other money in the bank account.

Youghall later sent CMCD an updated invoice relating to the proposed remount work

that stated “PAID 11/09/2017” and that reflected a balance due of $0.00.

B. While the Proposed Remount Work is Pending, Youghall Enters into an
   Asset Purchase Agreement with PASS.

      In March 2018, while the proposed remount work was pending, Youghall

entered into an asset purchase agreement with PASS.3 Prior to entering the asset

purchase agreement, Youghall provided PASS a spreadsheet listing certain “work in

progress” and certain “signed sales agreements.” According to Matthew Kuhn, the

chief executive officer of the entity that owns PASS, the spreadsheet reflected “the

pipeline, the business that [PASS] can anticipate signed sales agreements against, what

      3
        McGregor and an entity called J McGregor, L.L.C. were also parties to the
asset purchase agreement, and together with Youghall, they constituted the “Seller
Parties” under the agreement.


                                          3
was the work in process that may still be in process when the sale is consummated.”

Kuhn further explained, “A pipeline is, basically, work that you have taken contracts

on that has not yet been consummated. So, it would be future sales that have been,

for lack of a better word, guaranteed.” The spreadsheet provided to PASS listed

“Dallas Childrens Remounts (2)” under the heading “Signed Sales Agreements” and

reflected a gross price of $325,282. According to the affidavit of Donald Crichton,

the chief financial officer of the entity that owns PASS, “PASS was not aware that

CMCD had pre-paid for the work on its ambulances when the [asset purchase

agreement was] entered.”

       While the remount work requested by CMCD was mentioned in the

spreadsheet that was provided to PASS prior to closing, the asset purchase agreement

did not specifically reference the CMCD remount work. To that end, the asset

purchase agreement contained several provisions detailing what assets were conveyed

by Youghall to PASS, including the following provision relating to contracts, which is

set forth in full,

              1.1.4 Contracts. All rights in and to all sales orders and contracts
       of [Youghall], including without limitation, license agreements,
       nondisclosure agreements, assignment agreements, rights to discounts,
       joint venture agreements, partnership agreements, dealership
       agreements, maintenance agreements, sales representative agreements,
       service agreements, distribution agreements, agreements for leased
       equipment, customer contracts, customer orders, RFPs, vendor
       contracts, facility and equipment leases, licenses of Intellectual Property
       rights, repair and service contracts, warranty rights and operating
       agreements (i) to which [Youghall] is a party or which is attributable to
       or related to the Business, including all of [Youghall’s] rights under said

                                           4
      Contracts (ii) pursuant to which any of the Assets are bound or subject,
      or (iii) involving the Assets or any insurance policies pursuant to which
      [Youghall] is a beneficiary or any of the Assets are insured (together, the
      “Assumed Contracts”). A list of all oral and written Assumed Contracts
      is attached hereto as Schedule 1.1.4 showing, for each such Assumed
      Contract, the names of the parties, the subject of the Assumed Contract,
      the date of the Assumed Contract, and in the case of oral contracts, a
      summary of the terms of the Assumed Contract. Copies of all such
      written Assumed Contracts have been furnished to [PASS].

Notably, while Schedule 1.1.4 listed several dealer agreements under the heading

“Assumed Contracts,” Schedule 1.1.4 did not list any order or agreement between

Youghall and CMCD relating to the proposed remount work.

      The asset purchase agreement also contained a section labeled “Assumption of

Liabilities,” Section 1.4, that provided, in pertinent part, that “[PASS] shall assume in

writing at the Closing, only the obligations of [Youghall] set forth in the Assumed

Contracts . . . and those liabilities and obligations of [Youghall] that are specifically

described on Schedule 1.4 (the ‘Assumed Liabilities’).” Pursuant to Section 1.4, “[n]o

other liabilities or obligations of any nature . . . shall be assumed by [PASS] in

connection with the purchase and sale of the Assets.” Notably, Schedule 1.4 listed

the assumed liabilities as “[n]one.”

      Pursuant to Section 1.1.5 of the asset purchase agreement, Youghall also

conveyed to PASS “[a]ll of [Youghall’s] claims, customer deposits, [and]

prepayments . . . whether or not recorded in the books and records of [Youghall].”

But Section 1.2—a section labeled “Assets Not Purchased”—further provided,

“Notwithstanding the provisions of Section 1.1, the Assets shall not include . . . rights

                                           5
under any contract which is not included in the Assumed Contracts . . . [and] all cash

[or] cash equivalents . . . .”

       In conjunction with the asset purchase agreement, Youghall and its owner

signed a non-compete agreement. Pursuant to the non-compete agreement, Youghall

and its owner agreed that for a period of five years, they would not call upon or

contact any of Youghall’s former customers in Texas, among other locations, for the

purpose of “furnishing the same or substantially similar products or services furnished

at any time by [Youghall] to any Company Customer . . . .”

C.    Following the Asset Purchase Agreement, Disputes Arise Between
      Youghall, PASS, and CMCD.

       According to Crichton’s affidavit, “[i]mmediately after the [asset purchase

agreement] was executed, PASS discovered that Youghall could not deliver assets and

inventory it had promised” and that “Youghall did not have inventory it claimed to

have, had failed to pay certain debts and liabilities it represented were or would be

paid, and failed to disclose numerous other liabilities.” After the asset purchase

agreement was entered, “Youghall also revealed [to PASS] that it had been paid for

the CMCD remount work, and Youghall represented [to PASS] that it would return

the funds to CMCD or convey the funds to PASS.” Despite that assurance, Youghall

neither returned the $325,282 to CMCD, nor conveyed that money to PASS, nor

performed the remount work ordered by CMCD. CMCD later contacted PASS

regarding the remount work, PASS informed CMCD that Youghall never conveyed


                                          6
the $325,282 to PASS, and PASS told CMCD that it would not perform the remount

work unless CMCD paid PASS for the work.

D. Youghall Files Suit Against PASS, CMCD Intervenes in the Suit, PASS and
   CMCD File Dueling Motions for Summary Judgment on CMCD’s Claims
   Against PASS, and the Trial Court Grants PASS’s Motion for Summary
   Judgment and Denies CMCD’s Motion for Summary Judgment.

      In April 2018, Youghall filed suit against PASS seeking a declaration that

Youghall had not breached the asset purchase agreement. CMCD later filed a petition

in intervention in the lawsuit, bringing a breach-of-contract claim against Youghall

and a money-had-and-received claim and a conversion claim against PASS. CMCD

later amended its petition in intervention to add a breach-of-contract claim against

PASS and a claim against PASS for tortious interference with a contract—namely that

PASS interfered with the remount agreement by extracting a non-compete agreement

from Youghall.

      CMCD filed a motion for summary judgment on each of its claims against

PASS. PASS then filed a traditional and no-evidence motion for summary judgment

on each of CMCD’s claims against it. The parties responded to the respective

motions, and following a hearing, the trial court signed an order granting PASS’s

traditional and no-evidence motion for summary judgment and denying CMCD’s

motion for summary judgment.       The trial court later signed an order severing

CMCD’s claims against PASS from the rest of the claims in the lawsuit, and the trial

court’s summary-judgment rulings became final. This appeal followed.


                                         7
                                  III. DISCUSSION

      In its first issue, CMCD argues that the trial court erred by denying its motion

for summary judgment. In its second issue, CMCD contends that the trial court erred

by granting PASS’s motion for summary judgment.

A. Standard of Review

      We review a summary judgment de novo.             Travelers Ins. Co. v. Joachim,

315 S.W.3d 860, 862 (Tex. 2010). We consider the evidence presented in the light

most favorable to the nonmovant, crediting evidence favorable to the nonmovant if

reasonable jurors could and disregarding evidence contrary to the nonmovant unless

reasonable jurors could not. Mann Frankfort Stein & Lipp Advisors, Inc. v. Fielding,

289 S.W.3d 844, 848 (Tex. 2009). We indulge every reasonable inference and resolve

any doubts in the nonmovant’s favor. 20801, Inc. v. Parker, 249 S.W.3d 392, 399 (Tex.

2008). A defendant that conclusively negates at least one essential element of a

plaintiff’s cause of action is entitled to summary judgment on that claim. Frost Nat’l

Bank v. Fernandez, 315 S.W.3d 494, 508 (Tex. 2010); see Tex. R. Civ. P. 166a(b), (c).

When both parties move for summary judgment and the trial court grants one motion

and denies the other, the reviewing court should review both parties’ summary-

judgment evidence and determine all questions presented. Mann Frankfort, 289 S.W.3d

at 848. We should then render the judgment that the trial court should have rendered.

See Myrad Props., Inc. v. LaSalle Bank Nat’l Ass’n, 300 S.W.3d 746, 753 (Tex. 2009);

Mann Frankfort, 289 S.W.3d at 848.

                                          8
B. Breach of Contract

       The trial court granted summary judgment to PASS on CMCD’s breach-of-

contract claim. The elements of a breach-of-contract claim are (1) the existence of a

valid contract, (2) performance or tendered performance by the plaintiff, (3) breach of

the contract by the defendant, and (4) resulting damages to the plaintiff. Old Am. Ins.

Co. v. Lincoln Factoring, LLC, 571 S.W.3d 271, 282 (Tex. App.—Fort Worth 2018, no

pet.); Rice v. Metro. Life Ins. Co., 324 S.W.3d 660, 666 (Tex. App.—Fort Worth 2010,

no pet.).4

       In its traditional5 motion for summary judgment, PASS argued that it was

entitled to summary judgment because it was not a party to the remount agreement


       4
        The asset purchase agreement contains a provision stating that it “shall be
governed by and construed in accordance with the laws of the State of Delaware.”
Despite that choice-of-law provision, the parties cited the trial court to Texas law, not
Delaware law, in their respective motions for summary judgment and summary-
judgment responses. On appeal, PASS cites only to Texas law, while CMCD cites to
both Texas and Delaware law. Neither party alleges that there is a conflict between
Texas and Delaware law; indeed, CMCD’s brief notes the similarities between Texas
and Delaware law with respect to the contract principles at issue. “As there appears
to be no conflict of laws, ‘there can be no harm in applying Texas law.’” In re
AdvancePCS Health L.P., 172 S.W.3d 603, 606 (Tex. 2005) (orig. proceeding) (quoting
Compaq Comput. Corp. v. Lapray, 135 S.W.3d 657, 672 (Tex. 2004)); see also In re J.D.
Edwards World Sols. Co., 87 S.W.3d 546, 550 (Tex. 2002) (orig. proceeding). We thus
apply Texas law. See Aldridge v. Thrift Fin. Mktg., LLC, 376 S.W.3d 877, 881–82 (Tex.
App.—Fort Worth 2012, no pet.) (applying Texas law despite a Delaware choice-of-
law provision where the parties relied on both Texas and Delaware authorities in their
briefs and did not point to any conflict between Texas and Delaware law).
       5
        Although when both no-evidence and traditional summary judgment motions
are filed we typically address the no-evidence motion first, see Ford Motor Co. v. Ridgway,
135 S.W.3d 598, 600 (Tex. 2004), here we will review the propriety of granting the

                                            9
between Youghall and CMCD and because it did not acquire or assume responsibility

for that agreement. In response, CMCD argued that PASS acquired the remount

agreement through the asset purchase agreement. We are thus called to construe the

asset purchase agreement.

      When construing a contract, we must look to the language of the parties’

agreement. Barrow-Shaver Res. Co. v. Carrizo Oil & Gas, Inc., 590 S.W.3d 471, 479 (Tex.

2019). We give contract terms their plain and ordinary meaning unless the contract

indicates that the parties intended a different meaning. Farmers Grp., Inc. v. Geter,

620 S.W.3d 702, 709 (Tex. 2021); Kachina Pipeline Co. v. Lillis, 471 S.W.3d 445, 450

(Tex. 2015). “A contract’s plain language controls, not ‘what one side or the other

alleges they intended to say but did not.’” Great Am. Ins. Co. v. Primo, 512 S.W.3d 890,

893 (Tex. 2017) (quoting Gilbert Tex. Constr., L.P. v. Underwriters at Lloyd’s London,

327 S.W.3d 118, 127 (Tex. 2010)). We examine the entire agreement and give effect

to each provision so that none is rendered meaningless. Sundown Energy LP v. HJSA

No. 3, Ltd. P’ship, 622 S.W.3d 884, 888 (Tex. 2021); Pathfinder Oil & Gas, Inc. v. Great


traditional summary judgment first because it is dispositive of CMCD’s claims. See
Horton v. JP Morgan Chase Bank, N.A., No. 05-16-00472-CV, 2018 WL 494776, at *2
(Tex. App.—Dallas Jan. 22, 2018, no pet.) (mem. op.) (reviewing propriety of grant of
traditional summary judgment before that of no-evidence summary judgment
“because [the traditional] motion is dispositive of all of [appellant’s] claims”); Reynolds
v. Murphy, 188 S.W.3d 252, 258 (Tex. App.—Fort Worth 2006, pet. denied) (op. on
reh’g) (reviewing propriety of grant of traditional summary judgment before that of
no-evidence summary judgment “because it is dispositive of the majority of
[appellant’s] claims”).


                                            10
W. Drilling, Ltd., 574 S.W.3d 882, 889 (Tex. 2019); Kachina Pipeline, 471 S.W.3d at 450.

We do not give any single provision, taken alone, controlling effect; rather, we

consider all provisions with reference to the entire agreement.             Kachina Pipeline,

471 S.W.3d at 450. And consistent with the Texas Supreme Court’s long-established

precedent that “‘[n]o one phrase, sentence, or section [of a contract] should be

isolated from its setting and considered apart from the other provisions,’ a specific

contract provision controls over a general one.” Pathfinder Oil & Gas, 574 S.W.3d at

889 (quoting Forbau v. Aetna Life Ins. Co., 876 S.W.2d 132, 134 (Tex. 1994)).

      If a written contract is so worded that it can be given a definite or certain legal

meaning, then the contract is not ambiguous, and we will construe it as a matter of

law. Barrow-Shaver Res. Co., 590 S.W.3d at 479. If the contract contains two or more

reasonable interpretations, the contract is ambiguous, creating a fact issue as to the

parties’ intent. Id. “[E]xtrinsic evidence can be considered only to interpret an

ambiguous writing, not to create ambiguity.” Kachina Pipeline, 471 S.W.3d at 450. The

parol evidence rule does not, however, prohibit a court from considering extrinsic

evidence of the facts and circumstances surrounding a contract’s execution as an aid

in the construction of the contract’s language, but the evidence may only give the

words of a contract a meaning consistent with that to which they are reasonably

susceptible. URI, Inc. v. Kleberg Cnty., 543 S.W.3d 755, 765 (Tex. 2018).

      Here, the asset purchase agreement provides a laundry list of certain types of

contracts that are included within the defined term “Assumed Contracts,” including

                                           11
“customer contracts” and “customer orders.”6 The asset purchase agreement goes on

to state that “[a] list of all oral and written Assumed Contracts is attached hereto as

Schedule 1.1.4 . . . .”      Critically, the remount agreement was not listed on

Schedule 1.1.4. CMCD argues that the fact that the remount agreement was not listed

on Schedule 1.1.4 is not fatal to its breach-of-contract claim because, according to

CMCD, there is a distinction between “Assumed Contracts” and “oral and written

Assumed Contracts.” CMCD contends that “Assumed Contracts” includes sales

orders—like the remount work that CMCD ordered from Youghall—but that such

sales orders are not “oral and written Assumed Contracts.”

      We disagree with CMCD’s construction of the asset purchase agreement.

CMCD is attempting to read something into the asset purchase agreement that is not

there—language providing that a sales order is not an “oral and written Assumed

Contract.”7 The plain meaning of Section 1.1.4 is that PASS only acquired the


      6
        “Texas law authorizes a successor to acquire the assets of a corporation
without incurring any of the grantor corporation’s liabilities unless the successor
expressly assumes those liabilities.” E-Quest Mgmt., LLC v. Shaw, 433 S.W.3d 18, 24
(Tex. App.—Houston [1st Dist.] 2013, pet. denied). Delaware law holds similarly. See
Magnolia’s at Bethany, LLC v. Artesian Consulting Eng’rs, Inc., C.A. No. S11 C-04-013-
ESB, 2011 WL 4826106, at *1 (Del. Super. Ct. Sept. 19, 2011) (noting that under
Delaware law, “[t]he general rule on successor corporate liability in a matter involving
the sale of assets is that a corporation that purchases the assets of another corporation
is not responsible for that corporation’s liabilities,” although noting that an exception
applies when the purchaser expressly assumes the seller’s liabilities).
      7
       To support its contention that a sales order is not an “oral and written
Assumed Contract,” CMCD points to a statement made by Kuhn in his deposition
that “Exhibit 1.1.4 assumed contracts are those assumed contracts, not sales orders.”

                                           12
“Assumed Contracts” that were listed on Schedule 1.1.4.            See Kachina Pipeline,

471 S.W.3d at 450. While Section 1.1.4 states that it contains “[a] list of all oral and

written Assumed Contracts,” we do not think that the addition of the words “oral and

written” can be construed as meaning that the term “Assumed Contracts” includes

agreements that are not listed on Schedule 1.1.4. Such a construction would elevate

the general laundry list of items included in the definition of “Assumed Contracts”

over the specific Schedule 1.1.4 listing of “all oral and written Assumed Contracts.”8

See Pathfinder Oil & Gas, 574 S.W.3d at 889. Moreover, we fail to see how the sales

order at issue could be made by a means other than orally or in writing. Indeed, the

evidence offered by CMCD to prove the existence of the remount agreement was

written evidence—namely, the “Sales Agreement,” the “Purchase Order,” and the

invoice.

      Viewing the evidence in the light most favorable to CMCD, we conclude that

PASS has conclusively proven that it did not acquire the remount agreement between

Youghall and CMCD through the asset purchase agreement, thus negating the

element of the existence of a valid contract needed to prove CMCD’s breach-of-


But such extrinsic evidence can only be considered to interpret an ambiguous writing,
Kachina Pipeline, 471 S.W.3d at 450, and we find no ambiguity here. Nor do we find
that Kuhn’s statement is “evidence of the facts and circumstances surrounding [the
asset purchase agreement’s] execution.” See URI, Inc., 543 S.W.3d at 765.
      8
       We note that the heading of Schedule 1.1.4 states “Assumed Contracts,” not
“Oral and Written Assumed Contracts.”


                                          13
contract claim. See Mann Frankfort, 289 S.W.3d at 848; Old Am. Ins. Co., 571 S.W.3d at

282; Rice, 324 S.W.3d at 666. Accordingly, we hold that the trial court did not err by

granting PASS’s traditional motion for summary judgment and denying CMCD’s

motion for summary judgment on CMCD’s breach-of-contract claim. We overrule

this portion of CMCD’s two issues.

C. Money Had and Received

      The trial court granted summary judgment to PASS on CMCD’s money-had-

and-received claim.    To prove a money-had-and-received claim, a plaintiff must

establish that (1) the defendant holds money, and (2) the money in equity and good

conscience belongs to the plaintiff. Norhill Energy LLC v. McDaniel, 517 S.W.3d 910,

917 (Tex. App.—Fort Worth 2017, pet. denied); Morrison v. Gage, No. 02-15-00026-

CV, 2015 WL 4043260, at *4 n.7 (Tex. App.—Fort Worth July 2, 2015, no pet.)

(mem. op.). A money-had-and-received claim “is not premised on wrongdoing, but

seeks to determine to which party, in equity, justice, and law, the money belongs . . . .”

Edwards v. Mid-Continent Office Distribs., L.P., 252 S.W.3d 833, 837 (Tex. App.—Dallas

2008, pet. denied) (citing Staats v. Miller, 243 S.W.2d 686, 687 (Tex. 1951)).

      In its traditional motion for summary judgment, PASS argued that it was

entitled to summary judgment on CMCD’s money-had-and-received claim because it

never acquired any money from Youghall. PASS presented as part of its summary-

judgment evidence testimony from McGregor that PASS did not acquire the bank

account in which Youghall deposited the $325,282 and that Youghall never paid PASS

                                            14
any money. PASS’s summary-judgment evidence also included similar testimony

from Kuhn that “no monies passed from Mr. McGregor to us at all. All monies

passed from us to Mr. McGregor.”

      In response, CMCD argued that because it made its deposit with Youghall and

because PASS acquired “[a]ll of [Youghall’s] claims, customer deposits, [and]

prepayments,” CMCD had a valid money-had-and-received claim.             According to

CMCD, the fact that PASS did not receive any money from Youghall is not fatal to

CMCD’s money-had-and-received claim because its deposit “can be traced into other

assets that were also acquired by PASS, LLC, such as ‘inventories’ and ‘products.’”

See Tri-State Chems., Inc. v. First State Bank, 185 S.W.3d 519, 522 (Tex. App.—Amarillo

2005, no pet.) (“As a general proposition, we note that the owner of personalty

wrongfully taken from him may recoup it . . . . To recoup the property, the claimant

need only trace his property into the asset he seeks.”). But we disagree with CMCD’s

contention that the $325,282 can be traced to assets acquired by PASS.            The

summary-judgment evidence reflects that the $325,282 payment from CMCD was

deposited into Youghall’s bank account and that the payment was not segregated or

kept separate from Youghall’s other money in the bank account. Thus, the $325,282

payment cannot be traced to assets acquired by PASS.

      Viewing the evidence in the light most favorable to CMCD, we conclude that

PASS has conclusively negated the element that it holds money belonging to CMCD,

which is necessary for CMCD to prove its money-had-and-received claim. See Mann

                                          15
Frankfort, 289 S.W.3d at 848; Norhill Energy, 517 S.W.3d at 917; Morrison, 2015 WL

4043260, at *4 n.7. Accordingly, we hold that the trial court did not err by granting

PASS’s traditional motion for summary judgment and denying CMCD’s motion for

summary judgment on CMCD’s money-had-and-received claim. We overrule this

portion of CMCD’s two issues.

D. Conversion

       The trial court granted summary judgment to PASS on CMCD’s conversion

claim. Conversion is “the wrongful exercise of dominion and control over another’s

property in denial of or inconsistent with his rights.”          Green Int’l, Inc. v. Solis,

951 S.W.2d 384, 391 (Tex. 1997). The elements of conversion are (1) the plaintiff

owned, had legal possession of, or was entitled to possession of the property; (2) the

defendant assumed and exercised dominion and control over the property in an

unlawful and unauthorized manner, to the exclusion of and inconsistent with the

plaintiff’s rights; (3) the plaintiff demanded the return of the property; and (4) the

defendant refused to return the property.           Freezia v. IS Storage Venture, LLC,

474 S.W.3d 379, 386–87 (Tex. App.—Houston [14th Dist.] 2015, no pet.); Tex.

Integrated Conveyor Sys., Inc. v. Innovative Conveyor Concepts, Inc., 300 S.W.3d 348, 365–66

(Tex. App.—Dallas 2009, pet. denied) (op. on reh’g).

       In its traditional motion for summary judgment, PASS argued that it was

entitled to summary judgment on CMCD’s conversion claim because it never

wrongfully assumed or exercised dominion and control over CMCD’s personal

                                            16
property. PASS pointed to the testimony from McGregor that PASS did not acquire

the bank account in which Youghall deposited the $325,282 and that Youghall never

paid PASS any money. In response, CMCD pointed to its payment of $325,282 to

Youghall and to the language in the asset purchase agreement that PASS was to

acquire “[a]ll of [Youghall’s] claims, customer deposits, [and] prepayments.” But

whether PASS was supposed to receive Youghall’s customer deposits is a different

question than whether PASS actually received Youghall’s customer deposits—in this

case the $325,282 payment—and, here, the evidence conclusively establishes that

PASS did not receive any money from Youghall. Thus, PASS did not exercise

dominion and control over CMCD’s personal property because it never had dominion

or control over CMCD’s personal property.9

      Viewing the evidence in the light most favorable to CMCD, we conclude that

PASS has conclusively negated the element that it assumed and exercised dominion

and control over CMCD’s property in an unlawful and unauthorized manner, a

necessary element to CMCD’s conversion claim. See Mann Frankfort, 289 S.W.3d at

848; Freezia, 474 S.W.3d at 386–87; Tex. Integrated Conveyor Sys., 300 S.W.3d at 365–66.

      9
        In the facts section of its brief, CMCD points to two Youghall purchase orders
that were included in the summary-judgment record. Those purchase orders each
reflected that a “2018 Ford F550 Chassis” was purchased, that the vendor was Olathe
Ford Sales, Inc., and that the “end user” was CMCD. Each purchase order was in the
amount of $56,695. But there is no evidence that PASS ever acquired those chassis or
exercised dominion and control over them. To the contrary, the summary-judgment
evidence reflects that PASS purchased two other chassis from Olathe in July 2018,
with the hope that CMCD would pay PASS for the proposed remount work.


                                          17
Accordingly, we hold that the trial court did not err by granting PASS’s traditional

motion for summary judgment and denying CMCD’s motion for summary judgment

on CMCD’s conversion claim. We overrule this portion of CMCD’s two issues.

E. Tortious Interference with a Contract

       The trial court granted summary judgment to PASS on CMCD’s claim of

tortious interference with a contract. Specifically, CMCD claimed that PASS had

tortiously interfered with CMCD’s remount agreement with Youghall by securing a

non-compete agreement from Youghall.

       To prove a claim for tortious interference with a contract, a plaintiff must

establish (1) the existence of a valid contract subject to interference, (2) that the

defendant willfully and intentionally interfered with the contract, (3) that the

interference proximately caused the plaintiff’s injury, and (4) that the plaintiff incurred

actual damages or loss. Cmty. Health Sys. Pro. Servs. Corp. v. Hansen, 525 S.W.3d 671,

689 (Tex. 2017). To prove the requisite element of intent, the plaintiff must show

either (1) that the interfering party had actual knowledge of the existence of the

contract and of the plaintiff’s interest in it, or (2) that the interfering party had

knowledge of such facts and circumstances that would lead a reasonable person to

believe in the existence of the contract and the plaintiff’s interest in it. Reg’l Specialty

Clinic, P.A. v. S.A. Randle & Assocs., P.C., 625 S.W.3d 895, 903 n.6 (Tex. App.—

Houston [14th Dist.] 2021, no pet.). “Intentional interference does not require intent

to injure, only that ‘the actor desires to cause the consequence of his act, or that he

                                            18
believes that the consequences are substantially certain to result from it.’” Hansen,

525 S.W.3d at 689 (quoting Sw. Bell Tel. Co. v. John Carlo Tex., Inc., 843 S.W.2d 470, 472

(Tex. 1992)).

      In its traditional motion for summary judgment, PASS argued that the evidence

conclusively established that it did not willfully and intentionally interfere with

CMCD’s agreement with Youghall and did not cause CMCD’s injury. PASS pointed

to evidence in the summary-judgment record:

          • that it had been unaware that CMCD had prepaid for the work on its
            ambulances when the asset purchase agreement and non-compete
            agreement were entered;

          • that when Youghall provided financial documents to PASS during the
            negotiation of the asset purchase agreement, Youghall had represented
            that it had no customer deposits or prepayments;

          • that, prior to closing, Youghall did not supply PASS with the remount
            agreement with CMCD and that Youghall actively concealed that
            CMCD had already paid for the work;

          • that the balance sheets and financial statements provided by Youghall to
            PASS at closing did not list or disclose the funds paid by CMCD as a
            customer deposit or prepayment;

          • that the relevant purchase order and invoice were not provided to PASS
            as part of its due diligence with Youghall;

          • that PASS learned of CMCD’s prepayment only after the asset purchase
            agreement and non-compete were entered; and

          • that PASS did not actually receive any of Youghall’s cash deposits or
            prepayments.




                                           19
      In response, CMCD pointed to certain documents produced by PASS during

the litigation—including the relevant purchase order and invoice—arguing that

PASS’s possession of such documents proves that PASS was on notice of CMCD’s

prepayment before the non-compete was entered. But just because PASS had those

documents in its possession during the litigation does not establish that PASS had

them when the non-compete was entered. And, to the contrary, PASS’s summary-

judgment evidence—namely Crichton’s affidavit and Kuhn’s testimony—establishes

that PASS was unaware of CMCD’s prepayment when the non-compete agreement

was entered. Thus, we do not find that PASS had actual knowledge of the existence

of the remount agreement and of CMCD’s interest in it, or that PASS had knowledge

of such facts and circumstances that would lead a reasonable person to believe in the

existence of the remount agreement and of CMCD’s interest in it. Reg’l Specialty Clinic,

P.A., 625 S.W.3d at 903 n.6.

      Viewing the evidence in the light most favorable to CMCD, we conclude that

PASS has conclusively negated the element that it willfully and intentionally interfered

with the contract, an essential element of CMCD’s claim for tortious interference with

a contract.10 See Hansen, 525 S.W.3d at 689; Mann Frankfort, 289 S.W.3d at 848.



      10
         In its motion for summary judgment, PASS also argued that even if its
conduct constituted tortious interference, it was entitled to summary judgment under
the affirmative defenses of justification and estoppel. Because we hold that summary
judgment to PASS was appropriate because the evidence conclusively established that
it did not willfully and intentionally interfere with CMCD’s agreement with Youghall,

                                          20
Accordingly, we hold that the trial court did not err by granting PASS’s traditional

motion for summary judgment and denying CMCD’s motion for summary judgment

on CMCD’s claim for tortious interference with a contract. We overrule this portion

of CMCD’s two issues.11

                                 IV. CONCLUSION

      Having overruled all portions of CMCD’s two issues, we affirm the trial court’s

judgment.

                                                    /s/ Dana Womack

                                                    Dana Womack
                                                    Justice

Delivered: January 27, 2022




we need not address PASS’s entitlement to summary judgment based on its
affirmative defenses. See Tex. R. App. P. 47.1.
      11
         Because we have concluded that the trial court did not err by granting PASS’s
traditional motion for summary judgment, we need not consider the arguments
contained in PASS’s no-evidence motion for summary judgment. See Tex. R. App. P.
47.1.


                                         21